United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                      UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit                        July 3, 2003

                                                                  Charles R. Fulbruge III
                                                                          Clerk

                               No. 03-20070
                             Summary Calendar


                    YIGAL BOSCH, on behalf of himself
                    and all others similarly situated,


                            Plaintiff - Counter Defendant - Appellant,


                                    VERSUS


         CRESTAR BANK, and its successor in interest Fleet Bank;
                        FLEET CREDIT CARD SERVICES,

                             Defendant - Counter Claimants - Appellee.




               Appeal from the United States District Court
                    For the Southern District of Texas
                                  (H-99-4071)


Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

         Yigal Bosch pro se appeals the district court award of $17,126

in attorney fees and $126 in costs to Crestar Bank, its successor

in    interest,   Fleet   Bank,   and   Fleet   Credit   Card   Services,      LP

     *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                        1
(“Defendants”) upon remand from this Court.     We AFFIRM.

       Bosch holds a credit card issued by Crestar.   After Fleet Bank

acquired his account from Crestar, Bosch was notified that various

terms applying to his credit card had been changed.    The cardholder

agreement authorized the changes.     In November 1999, he sued the

Defendants for breach of the cardholder agreement, for breach of

statutory obligations, and for various fraud-related torts.       The

district court granted summary judgment for the Defendants.     Bosch

appealed, despite the district court’s warning that he not pursue

a frivolous appeal.    In an opinion issued on January 9, 2002, this

Court found on the merits that summary judgment was properly

granted.1    We further concluded that Bosch’s appeal was frivolous

and granted the Defendants’ motion for damages and costs under Rule

38 of the Federal Rules of Appellate Procedure.

       On January 22, 2002, the Defendants filed a bill of costs in

the amount of $126 pursuant to Rule 39.     After the mandate issued

on February 22, 2002, the case was returned to the district court

for the determination of costs, expenses, and attorney fees.       On

April 2, 2002, the district court advised the Defendants that the

fee issue would be handled by written motion.   The Defendants filed

a motion for attorney fees on May 17, 2002.   They sought $18,181 in

fees and $501.39 in costs, in addition to the $126 previously

requested.    The district court found that the Defendants’ request


   1
       Bosch v. Crestar Bank, No. 01-20533 (5th Cir. Jan. 9, 2002).

                                  2
for attorney fees was reasonable and within the range of prevailing

rates in the community.      Although it rejected the request for the

additional $501.39 in costs as untimely under Rule 39, the court

awarded $17,126 in attorney fees and $126 in costs.2                  Bosch now

appeals.

       Apparently inspired by the district court’s rejection of the

additional $501.39 in costs as untimely under Rule 39, Bosch

contends that the Defendants’ “motion for judgment for appellate

expenses, fees and costs” was itself untimely.              This argument is

meritless.     No   rule   addresses       the   time   limit   for   filing   an

itemization of attorney fees already granted under Rule 38.                    The

sole purpose of our remand of this matter was to determine “the

amount” of attorney fees we had just granted.               To the point, we

imposed no time limit on the calculation of this amount.3

   2
       The Defendants do not contest the award.
   3
     Bosch’s reliance on Knoblauch v. Commissioner of Internal
Revenue, 752 F.2d 125 (5th Cir. 1985), and Sims v. Great-West Life
Assurance Co., 941 F.2d 368 (5th Cir. 1991), is misplaced. In our
decision on the merits in Knoblauch, we awarded the Commissioner
double costs and damages, including attorney fees, under Rule 38.
We instructed the Commissioner to request his damages “by ‘timely’
petition for rehearing.”     Id. at 127.     This instruction, we
explained, gave him only fourteen days in which to make his request
for damages. In Sims, we extended Knoblauch to require that an
initial request for damages under Rule 38 must be made within
fourteen days of judgment through a petition for rehearing. The
present case is unlike Knoblauch in that here we imposed no time
limit on the Defendants’ itemization of attorney fees.        It is
unlike Sims in that here the Defendants made their initial request
for Rule 38 damages before the entry of our opinion on the merits,
which included the award of Rule 38 attorney fees. Furthermore,
the Sims petition-for-rehearing requirement is simply not
applicable here, where we remanded to the district court for the

                                       3
       We also reject Bosch’s assertion that the attorney fees awarded

were unreasonable.    Bosch altogether fails to show how the district

court’s thorough and well-reasoned analysis was undermined by either

factual or legal error.    Because we find no abuse of discretion in

the district court’s award of $17,126 in attorney fees and $126 in

costs,4 we AFFIRM.



AFFIRMED.




determination of the amount of fees.
   4
    Jason D.W. v. Houston I.S.D., 158 F.3d 205, 208 (5th Cir.
1998).

                                   4